Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 1 of 39
                                                      CONFIDENTIAL




                                                         Expert Report of


                                                         Kevin E. Madura
                                                         AlixPartners LLP




                                                           April 10, 2020




    AlixPartners, LLP / 30th Floor / 909 Third Avenue / New York, NY 10022 / T +1 212 490 2500 / F +1 212 490 1344 / alixpartners.com
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 2 of 39
                                           CONFIDENTIAL


         I submit this Report in the below-cited action pursuant to Federal Rule of Civil Procedure
         26(a)(2)(B) and the Scheduling Order in this case.
    I.   BACKGROUND AND QUALIFICATIONS
         1. I am a Senior Vice President in the global Cybersecurity practice group at AlixPartners
            LLP. I have been retained as an expert in the matter of Kleinman v. Wright, Case No.
            9:18-cv-80176 by Dr. Craig Wright, the defendant in this action (“Dr. Wright” or
            “Defendant”) and have been asked to provide my opinion regarding certain questions.
            AlixPartners is being compensated at a rate of $480 per hour for my work in this matter.

         2. I hold a Bachelor of Science in Computer Science from the University of Maryland and a
            Master’s in Technology Management from Georgetown University.

         3. I have been reading and writing code personally and professionally for over 12 years
            and am familiar with many different programming languages, specifically including but
            not limited to C++. I have written code for a variety of clients, including the Department
            of Defense, International Business Machines (IBM), local political campaigns, a school
            district, and a public university, among others. My full CV is attached as Exhibit 4.

         4. I have substantial experience in computer security as it relates to computer
            programming, and I have identified hundreds of vulnerabilities in computer code and
            computer systems during the course of my professional career. Reviewing so much
            code also affords me an understanding of the knowledge and experience required to
            successfully create computer software.

         5. I hold a Certified Ethical Hacker certification, a technical qualification that demonstrates
            expertise in identifying vulnerabilities and other technical weaknesses in computer
            systems, including programming code.

         6. Before AlixPartners I was employed at International Business Machines (IBM) in the
            Federal consulting practice. IBM Federal is often contracted by various agencies of the
            United States Government to perform activities relating to information and technology
            management, including programming and other services. During my tenure at IBM in the
            Cybersecurity & Biometrics practice, I served as a Subject Matter Expert (SME) in the
            areas of cybersecurity and applied cryptography, engaging in matters related to securing
            the process of computer program development and information technology architecture.
            I have worked with both military and civilian agencies, including the Department of
            Defense, among others. I was also part of the Public Service Blockchain team that




                                                                                                           2
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 3 of 39
                                         CONFIDENTIAL


         developed computer programs to explore potential applications of blockchain technology
         with government agencies.

      7. At AlixPartners I regularly assist clients with technical investigations, forensic analysis,
         and other issues that require expertise in applied cryptography, computer programs, and
         other technical subjects. I regularly speak to law firms and other professional
         organizations regarding computer security, cryptocurrencies, and their implications for
         digital forensics.

      8. As a result of my skill, experience, training, and education I have expert knowledge in
         the areas of computer security, computer program development, and applied
         cryptography as it relates to blockchain technology.

    II. QUESTIONS ASKED
      For this report I was asked to inspect certain documents and testimony and provide my
      opinion on whether the decedent, David Kleiman, had the requisite skills and experience to
      have written the original Bitcoin core software application released in 2009.

    III. EVIDENCE REVIEWED
      9. The resume and professional certification of David Kleiman and supporting documents,
         Bates numbered Kimon_00010690 to Kimon_00010697.
      10. DECLARATION OF DAVID A KLEIMAN, Bates numbered KLEIMAN_00413115
      11. A memorandum from Diane Clark, Human Resources Director for the City of Lake Worth
         Florida to Susan Stanton, City Manager dated August 19, 2009 discussing David
         Kleiman’s qualifications.
      12. The deposition transcripts of Gavin Andresen and Kimon Andreou in this matter.
      13. A web archived copy of David Kleiman’s professional biography found at:
         https://web.archive.org/web/20060519093230/http://s-
         doc.com/company/management.asp
      14. Web archived copies of the S-Lok product technical documentation found at:
         https://web.archive.org/web/20060523010301/http://s-
         doc.com/medialibrary/other/PDFs/tech_info/slok_tech_overview.pdf and
         https://web.archive.org/web/20060523010600/http://s-
         doc.com/medialibrary/other/PDFs/tech_info/sev_sellsheet.pdf, and
         https://web.archive.org/web/20080828130153/http://www.s-doc.com/products/slok.asp




                                                                                                        3
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 4 of 39
                                         CONFIDENTIAL


       15. The Bitcoin client application code, documentation and annotations at
          https://github.com/bitcoin/bitcoin
       16. The Crypto-Currency Bitcoin and its mysterious inventor, Joshua Davis, The New
          Yorker, October 3, 2011.
       17. A Structural Analysis of Bitcoin, Clemens H. Cap, Department of Computer Science,
          University of Rostock.
       18. Dave Kleiman’s publications, including:
              •   Microsoft Log Parser Toolkit; Syngress Publishing; Contributing Author, ISBN 1-
                  932266-52-6; (Feb 24, 2005).
              •   Security Log Management: Identifying Patterns in the Chaos; Syngress
                  Publishing; Contributing Author, ISBN 1-59749-042-3; (Apr 13, 2006).
              •   Perfect Passwords: Selection, Protection and Authentication; Syngress
                  Publishing; Technical Editor; ISBN 1-59749-041-5; (Dec 25, 2005).
              •   Winternals Defragmentation, Recovery, and Administration Field Guide;
                  Syngress Publishing; Technical Editor; ISBN 1-59749-079-2; (September 4,
                  2006).
              •   CD and DVD Forensics: Technical Editor, ISBN 1-59749-128-4; (March 12,
                  2007).
              •   How to Cheat at Windows System Administration: Contributing Author, ISBN 1-
                  59749-105-5; (September 15, 2006).
              •   Enemy at the Water Cooler: Real Life Stories of Insider Threats, Technical
                  Reviewer, ISBN 1-59749-129-2; (January 7, 2007).
              •   Rootkits for Dummies: Forensics Advisor; ISBN 978-0-471-91710-6; (January 30,
                  2007).
              •   Windows Forensic Analysis Including DVD Toolkit: Technical Editor, ISBN 1-
                  59749-156-X; (May 8, 2007).The Official CHFI Study Guide (Exam 312-49): Main
                  author, ISBN 1-59749-197-7; (October 8, 2007).
       19. Other documents as referenced in the text below.

    IV. OPINION
       20. The Bitcoin software was first released on January 9, 2009 when version 0.1 was posted
          on the internet by “Satoshi Nakamoto,” the pseudonym used by the code’s original
          author(s). Satoshi also wrote and distributed the original Bitcoin Whitepaper and devised




                                                                                                    4
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 5 of 39
                                          CONFIDENTIAL


           the first blockchain database or “ledger.” Bitcoin version 0.1 is commonly referred to as
           the “reference implementation.”

        21. Up to and including version 0.1.5, published on February 4, 2009, it is believed that
           Satoshi was the primary author of the code. After that time a wider community of
           programmers became involved and assisted with future development.

        22. The software code went through at least 20 additional subsequent revisions up to and
           including version 0.3.19 which was released on December 12, 2010, before Satoshi
           Nakamoto retired from the project and turned control of the code over to Gavin
           Andresen. These initial releases are commonly referred to as the "Satoshi Code."

        23. Gavin Andresen continued to be the lead developer on the Bitcoin source code until
           2017 (Andresen depo 26:14).

        24. By his own admission in public forums Satoshi worked on the original code alone for at
           least a year and a half before publishing it publicly 1, though he may have shared earlier
           private versions with at least 3 people who assisted with its review in late 2008.

        25. The Satoshi Code was written in the C++ programing language. C++ is an object-
           oriented programming language that can generate very efficient, very fast programs.
           However, it is also notorious for being a very difficult programming language to learn and
           an even more difficult programming language to write. Being an object-oriented
           language it requires programmers to create and destroy objects constantly. It also has
           no built-in memory management functionality which is why C++ is known as a “memory
           unsafe” language. It is up to the programmer to manually take care of memory
           management to avoid issues such as memory leaks and dangling references which will
           cause a program to crash or present security vulnerabilities. Writing C++ code that does
           not exhibit these issues is extremely hard. Most other object-oriented languages
           abstract memory management by using a mechanism called a garbage collector,
           therefore taking this manual task out of the hands of the programmer, but not C++. The
           requirement to constantly be aware of memory allocation and deallocation, to make sure
           that every object is freed once and only once, and to never keep a pointer to a freed
           object, makes C++ a much more challenging experience than most every other


    1
     See Satoshi Nakamoto (17 November 2008). "Re: Bitcoin P2P e-cash paper 2008-11-17
    16:33:04 UTC". Satoshi Nakamoto Institute at
    https://satoshi.nakamotoinstitute.org/emails/cryptography/15/. Last retrieved April 3,
    2020.



                                                                                                        5
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 6 of 39
                                        CONFIDENTIAL


         programming language. In contrast to most other programming languages, the
         requirement to manually manage memory allocations and utilize memory pointers
         requires knowledge of specific programming techniques. These and other features of
         C++ make it much less programmer-friendly than most other languages and is often
         criticized by even experienced programmers as being incredibly complex and unwieldly.
         It is especially unfriendly to those who "know just enough to be dangerous."

      26. A review of the original Bitcoin code shows that it was written by somebody with deep
         expertise and experience in the C++ language. In fact, world renowned C++ coder
         Gavin Andresen, the lead programmer on the Bitcoin project development team for at
         least four years, who routinely interacted with Satoshi until he stepped away, and who is
         intimately aware of Satoshi’s code writing skills referred to him as “definitely a top 10
         percent programmer” (Andresen depo at 210:3). Naturally it would be expected that
         someone in the top 10 percent of a field would have extensive experience and
         background in activities directly related to that field. The expertise demonstrated in the
         original Bitcoin code goes beyond what is expected by even a typical programmer.
         Development of bitcoin required a deep fundamental understanding of cryptography as
         well as advanced knowledge of data structures, programming algorithms, networking,
         computer hardware, and specialized programming techniques. The expertise required to
         write C++ code that reflects this knowledge is difficult to attain and would many require
         years of hands on programming experience and training.

      27. Other industry leading programmers have also made similar public assessments. Dan
         Kaminsky, a leading Internet-security researcher, is famous among hackers for
         discovering, in 2008, a fundamental flaw in the Internet Domain Name System which
         would have allowed a skilled coder to take over any Web site. He is also regarded as
         one of the world’s best experts for testing software errors and weaknesses. In July 2011
         he dug deeply into the Bitcoin software in an attempt to uncover its weaknesses.
         Kaminsky found none he could exploit. This attempt is recounted in a New Yorker
         article, in which he was interviewed on the subject by the author, Joshua Davis.

      28. In this same article, Kaminsky, after noting that the programming style was dense and
         inscrutable is quoted as claiming, “the way the whole thing was formatted was insane.
         Only the most paranoid, painstaking coder in the world could avoid making mistakes.”
         He then went on to proclaim, ““He’s a world-class programmer, with a deep




                                                                                                      6
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 7 of 39
                                       CONFIDENTIAL


         understanding of the C++ programming language. He understands economics,
         cryptography, and peer-to-peer networking.”

      29. David Kleiman had experience in computer forensics with a specific background in
         Windows operating system security and electronic discovery for litigation support. None
         of the information regarding the professional or personal life of David Kleiman shows
         that he was a skilled programmer in any language, let alone an advanced language such
         as C++, nor even a novice C++ programmer. His background and certifications show
         familiarity with utilizing tools that are programmed by others and then analyzing the data
         produced by those programs. Developing the bitcoin software requires an entirely
         different set of skills than the ones listed in the documents reviewed for David’s
         background.

      30. I have reviewed David Kleiman’s resume and professional certification produced as
         Bates numbers Kimon_00010690 to Kimon_00010697. That resume shows that he was
         self-employed as a computer forensic investigator from 1997 until his death in 2013.
         This work entailed assisting legal counsel and their clients in legal disputes and
         investigations to recreate and opine on facts gleaned from digital evidence. Much of the
         experience described is managerial and supervisory in nature, and none includes any
         computer programming in any language at all. Many of the tools involved with computer
         forensics are driven by user interfaces and do not require advanced knowledge of the
         underlying programming language in order to extract forensic information. For example,
         in a report submitted to a Palm Beach court he details a forensic examination performed
         in the matter of Lighthouse Investment Partners v. Stacey Tenen. In it, Kleiman says he
         specializes in “computer forensics, data security, and analysis.” (Exhibit 1, page 1)
         Nowhere in the report does he make reference to, or demonstrate experience in, topics
         related to computer programming or C++.

      31. David Kleiman also worked as the Chief Information Security Officer for a software
         company called Securit-e-doc, Inc. for several years in early the 2000’s. I have reviewed
         the professional biography included in an archived copy of the company’s website which
         is attached as Exhibit 2 to this report. That biography describes the work he undertook
         at Securit-e-doc as also including a role as product manager for the S-Lok product. In
         this role his work is describes as “supervis[ing] the development of our Windows
         operating system lockdown tool….” This description is consistent with the deposition
         testimony of Kimon Andreou, a colleague of David Kleiman, who worked with him at



                                                                                                      7
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 8 of 39
                                        CONFIDENTIAL


         Securit-e-doc and wrote the code for the product. (Andreou depo at 16:14). Mr. Andreou
         also testified that David Kleiman did not know how to write any complex code beyond
         simple scripts and “needed help many times on creating a simple program”. (Andreou
         depo at 57:5-6). Andreou, who worked closely with Kleiman during their time at Securit-
         e-doc, states that Kleiman was “not a programmer” (Andreou depo at 9:19). In fact, the
         main product was developed by Andreou taking David’s logic to “put in a program” to
         automate certain administration tasks. (Andreou depo at 9:14-15).

      32. According to documentation from the archived Securit-e-doc website, the S-Lok product
         was a security administration tool used to secure networked Windows servers. The
         product was only available commercially for a few years before the company closed
         down. The S-Lok product enabled system administrators to set certain configuration
         settings on Windows servers in alignment with security guidelines offered by industry
         leaders such as Microsoft. A configuration setting allows users of a program (or
         operating system) to specify conditions or values that are then acted upon by the
         program. Knowledge of specific configuration settings, such as the ones offered by S-
         Lok, does not require the requisite knowledge of the underlying program language.

      33. David Kleiman also worked for one year as the Vice President of Technical Operations
         for a small startup company called Intelliswitch. According to his resume, he oversaw
         the development of a voice-over-IP telephone network, maintained internet services, and
         provided other IT management for the company. None of this work describes computer
         programming or C++ language skills.

      34. Prior to 1997 David Kleiman worked for three years as the Director of IT for a large
         construction company maintaining and securing their network infrastructure, and three
         years as a police officer for the Palm Beach police force where he also had some IT
         administration duties. He also spent time in the Army in Aviation Logistics. None of the
         roles included work as a computer programmer or coding in C++.

      35. David Kleiman also lists 10 publications on his resume. A review of these publications
         shows that for more than half of these his role was simply providing technical review and
         or technical editing for the primary authors. In one publication he served as a “forensic
         advisor.” In three others Kleiman was a co-author, in one case only writing one section
         of the book. The publications focus primarily on how to utilize existing popular tools to
         administer computer systems, review log data, or collect forensic information. None of




                                                                                                     8
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 9 of 39
                                        CONFIDENTIAL


         these publications discuss or cover C++ programming and none of the work effort of
         David Kleiman on these publications included programming skills in C++.

      36. David Kleiman also listed eleven professional certifications in his resume and various
         professional biographies that were reviewed. These include six certifications relating to
         systems security, one on system engineering, one on anti-terrorism, and three relating to
         computer forensics (evidence collection, examination and handling). None of these
         certifications relate to computer programming nor experience in C++. Many of the
         certifications demonstrate proficiency in the ability to use pre-packaged tools in the
         course of forensic investigations. Others are focused exclusively on non-technical skills
         such as management. In his deposition testimony, his close friend and colleague Kimon
         Andreou, also stated that Dave Kleiman was very proud of his certifications and liked to
         collect as many as he could. (Andreou depo at 16:1). Given this, it is reasonable to
         assume that he would have also listed any credentials, training or certification related to
         computer programming if he had them. None of the certifications listed require
         knowledge or experience in advanced C++ programming as part of the certification
         process.

      37. David Kleiman also lists eleven professional affiliations on his resume. Again these all
         relate to organizations for computer forensics and security professionals and do not
         require demonstrating proficiency with any programming language as a requirement for
         membership. He lists no affiliations relating to computer programmers or C++ coding.

      38. Between 1983 and 1992 David Kleiman attended courses at four different institutions
         which are also listed on his resume. He did not earn any college undergraduate or
         graduate degrees. None of the course work listed includes any relating to computer
         programming or C++ coding.

      39. I also reviewed the biographical information and service offerings from archived versions
         of Dave Kleiman’s website at DaveKleiman.com. This website was used for his
         computer forensics business which he ran from 1997 until his death. The archive
         reviewed was from May 30, 2009. This would have been during the same period that
         Satoshi Nakamoto was busy revising the early versions of the Bitcoin Software. The
         descriptions of Dave Kleiman’s background and experience and the services he offered
         to provide on his website are consistent with the experience and skills described above.
         They focused on computer forensic services for litigation support and computer security
         consulting services. Nowhere on the site was there any mention of computer



                                                                                                       9
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 10 of
                                CONFIDENTIAL
                                       39


          programming services or experience, Bitcoin, or C++ coding, in any form. There are also
          no references to any code repositories, links to programs created by Kleiman, or any
          other indication that programming was an activity that Kleiman performed on a regular
          basis. Further, nothing in Kleiman’s background would indicate a deep understanding of
          economics, a key piece noted by Dan Kaminsky in the assessment of original Bitcoin
          code. The pages viewed are attached to this report as Exhibit 3.

       40. It is my understanding that Dave Kleiman suffered significant financial difficulties in the
          last few years of his lifetime. At times he “would be behind on his mortgage payments"
          so much that he feared foreclosure and his utility bills were in arrears, among other
          issues (Andreou Depo 18:7, 26:13). The average salary in 2013 for a person with top-
          class C++ programming skill as are exhibited by Satoshi Nakamoto, was well in excess
          of $100,000. 2 Top C++ coders were in very high demand at that time and to this day are
          considered to be well compensated.

       41. Based on all the above information, it is my opinion that the development of the Satoshi
          Code for the Bitcoin software by Dave Kleiman would be highly inconsistent with his
          skills and experience.


   V. RESERVATIONS
           I reserve all rights to modify or supplement this Report if I become aware of any errors
           or misstatements, or if I become aware of other data or other evidence relevant to my
           position.

           I also reserve all rights to respond to any statements made by the Plaintiffs, witnesses
           or expert witnesses to which a response is appropriate.

           I understand that several depositions remain to be taken in this matter. I may also
           modify or supplement my opinions in view of opinions or arguments made by any
           person, including Plaintiffs’ counsel and anyone engaged by Plaintiffs to provide
           opinions.

           I may also modify or supplement my opinions if the Court provides litigants with any
           pertinent additional rulings.

           I may expand or modify my opinions as my investigation and study continues and
           supplement my opinions in light of any relevant orders from the Court or in response to
           any additional information I review, and matters the Plaintiffs raise, or any opinions
           Plaintiffs’ experts may provide.


   2
    See, https://www.glassdoor.com/Salaries/software-engineer-c-developer-salary-
   SRCH_KO0,29.htm



                                                                                                         10
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 11 of
                                CONFIDENTIAL
                                       39
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 12 of
                                CONFIDENTIAL
                                       39




                                  EXHIBIT 1
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 13 of
                                CONFIDENTIAL
                                       39
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 14 of
                                CONFIDENTIAL
                                       39
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 15 of
                                CONFIDENTIAL
                                       39
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 16 of
                                CONFIDENTIAL
                                       39
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 17 of
                                CONFIDENTIAL
                                       39
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 18 of
                                CONFIDENTIAL
                                       39
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 19 of
                                CONFIDENTIAL
                                       39
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 20 of
                                CONFIDENTIAL
                                       39
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 21 of
                                CONFIDENTIAL
                                       39
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 22 of
                                CONFIDENTIAL
                                       39
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 23 of
                                CONFIDENTIAL
                                       39
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 24 of
                                CONFIDENTIAL
                                       39
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 25 of
                                CONFIDENTIAL
                                       39
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 26 of
                                CONFIDENTIAL
                                       39
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 27 of
                                CONFIDENTIAL
                                       39
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 28 of
                                CONFIDENTIAL
                                       39
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 29 of
                                CONFIDENTIAL
                                       39
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 30 of
                                CONFIDENTIAL
                                       39
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 31 of
                                CONFIDENTIAL
                                       39



                                  EXHIBIT 2
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 32 of
                                       39
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 33 of
                                       39
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 34 of
                                CONFIDENTIAL
                                       39



                                  EXHIBIT 3
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 35 of
                                       39
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 36 of
                                       39
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 37 of
                                CONFIDENTIAL
                                       39



                                  EXHIBIT 4
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 38 of
                                CONFIDENTIAL
                                       39


   KEVIN MADURA
      Washington, DC | 242-665-2990 | kmadura@alixpartners.com


   EDUCATION
      University of Maryland
      Bachelor of Science, Computer Science; Minor in Leadership Studies                                   2010-2014
      Awards: Corporate Scholars Scholarship, Order of Omega

      Georgetown University
      Master of Professional Studies, Technology Management                                                2015-2017
      Capstone: “Smart Traffic: Controlling Congestion with Technology”

   RELATED EXPERIENCE
      Independent Research                                                                                 2009
      Discovered a software vulnerability, CVE-2009-0499, which was a “cross-site request forgery (CSRF)
      vulnerability in the Moodle forum software that allows remote attackers to delete or modify data.”

      IBM
      Cybersecurity Consultant - Cryptography SME                                                          2014 - 2018
      Provided subject matter expertise in areas of cryptography, secure coding, and vulnerability
      management for entities within the Department of Defense.

      Deployed technical solution to verify identity of soldiers using Common Access Cards (CAC) using
      cryptographic primitives such as SHA256 and public key cryptography,in alignment with NIST 800-53.

      Hosted “lunch & learns” to educate colleagues on secure coding methodologies and case studies.

      IBM
      Blockchain Identity Expert: Federal Agency                                                           2017
      Primary architect of enterprise identity solution based on blockchain technology, which included
      validating the proper use of cryptography and secure coding methodology.

      IBM
      Blockchain Programmer: USPS                                                                          2017 - 2018
      Led development of blockchain implementation and smart contract coding for government
      blockchain pilot programs.

      AlixPartners
      Senior Vice President, Cybersecurity Practice                                                        2018 -
      Advise clients on cybersecurity matters, ranging from technical implementation issues to executive
      risk management functions.

      Performed forensic investigation for mobile application development company to determine
      exposure of malicious code and vulnerable software development kits.

      Member of blockchain industry team tasked with exploring applications of distributed ledger
      technology for enterprise clients, implementing cryptocurrency coins, and proper management of
      Bitcoin wallets.




   CERTIFICATIONS
      Certified Ethical Hacker
      Credential ID ECC39758882107                                                                         2018

   CONFERENCE PRESENTATIONS
      Armed Forces Communications and Electronics Association
      Cybersecurity in the World of Blockchain and Cryptocurrency                                          2018
      A discussion on the applicability of implementing blockchain technology, based on Bitcoin, for use
      within the US military.
Case 9:18-cv-80176-BB Document 510-15 Entered on FLSD Docket 05/18/2020 Page 39 of
                                CONFIDENTIAL
                                       39
   KEVIN MADURA                                                                                                                    PAGE 2



      AlixPartners
      Procurement Forum                                                                                              2018
      Explained the potential application of blockchain technology in a business setting to procurement
      executives at an event hosted by AlixPartners.



      Center for Professional Education
      Managing Cyber Risk                                                                                            2018
      Hosted a session focused on managing cyber risks with emerging technologies such as blockchain
      and cryptocurrencies.

      Center for Professional Education
      Blockchain & Cryptocurrencies                                                                                  2019
      A presentation detailing the inner workings of blockchain technology and how Bitcoin spawned
      thousands of alternative cryptocurrencies.

   PUBLICATIONS AND PAPERS
      Blockchain 101: What is it?
      LinkedIn Article                                                                                               2017

      How Cybersecurity Risk is Disrupting the M&A Landscape
      AlixPartners                                                                                                   2019

   AWARDS
      Corporate Scholars Scholarship                                                                                 2013
      IBM Manager’s Choice Award (14)                                                                                2016 – 2017
      IBM Global Business Services Excellence Award                                                                  2017

   MEMBERSHIPS
      Armed Forces Communications and Electronics Association (Inactive)
      EC-Council
      Washington DC Cyber Security for Control Systems

   TECHNICAL SKILLS
      Computer programming languages (C, C#, Go, Java, Bash, Python, Javascript, PHP, Ruby)
      Computer systems (Linux, Windows, Mac OS)
      Applied cryptography
           •     Asymmetric encryption (elliptic curve, RSA)
           •     Symmetric encryption
           •     Public key infrastructure, X.509 certificate management
           •     Hashing (HMAC, MD5, SHA family, etc.)
           •     Transport Layer Security (ciphersuite selection, configuration)
      Blockchain analysis
           •     Personal research reviewing academic papers covering Bitcoin blockchain analysis techniques
           •     Developed code to parse information from the Bitcoin blockchain
           •     Study of industry materials, cryptography textbooks (e.g. Applied Cryptography by Bruce Schneier)
      Secure application coding techniques
           •     Web application security (OWASP Top 10, SANS Institute best practices)
      Vulnerability detection
           •     Software applications, cryptographic weaknesses, common code vulnerabilities
      Computer network security
           •     Denial of service attack methods, interception/manipulation of traffic, networking protocols (TCP, UDP)
      System administration
           •     Patching methodology, configuration hardening

   LANGUAGES
      English– native language
